The judgment of the court was pronounced by
Preston, J.
The plaintiff sues for a lo.t of ground in the city of Lafayette. The defendant claims it under a sale made by the sheriff of the parish of Jefferson for State taxes.
The sheriff sold the lot in pursuance of the 3d and 4th sections of an act “to amend the,.revenpe laws,” approved the 10th of March, 1845. He seized and sold it for the State tax of 1844.
But the act of 1845 was, in express terms, prospective in its operations. It directed that the assessment rolls made in pursuance of the act should be considered executions in the hands of tho collectors of taxes, and that they should proceed to sell the properly in the manner, and after the delays, prescribed for ordinary executions. The act did not extend to assessment rolls made on taxes due before its adoption.
No power was given to the sheriff by the act of 1845 to sell the plaintiff’s property for the tax of 1.844; and therefore the plaintiff was not legally divested of the lot in controversy by the sheriff’s sale.
The sheriff, however, made a formal deed to Hill, and Hill to the defendant. We have no doubt all acted in good faith, and that the defendant is a possessor jn good faith under a title translative of the property, and is entitled to the increased value given to the property by all the improvements made' upon it since the sheriff’s sale. His right to recover the same is reserved to him; and the judgment of the district court is affirmed, with costs in both courts.